358 U.S. 45 (1958)
SHIPPERS' CAR SUPPLY COMMITTEE
v.
INTERSTATE COMMERCE COMMISSION ET AL.
No. 141.
Supreme Court of United States.
Decided October 13, 1958.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF OREGON.
Wm. P. Ellis for appellant.
Solicitor General Rankin, Assistant Attorney General Hansen, Robert W. Ginnane and Carroll T. Prince, Jr. for the United States and the Interstate Commerce Commission, and Charles W. Burkett, Jr. and James E. Lyons for the Southern Pacific Co., appellees.
Robert Y. Thornton, Attorney General, filed a brief for the State of Oregon, as amicus curiae, urging that probable jurisdiction be noted.
PER CURIAM.
The motion to affirm is granted and the judgment is affirmed.